Name: Council Regulation (EEC) No 3759/83 of 22 December 1983 allocating catch quotas between Member States for vessels fishing in Faroese waters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 83 Official Journal of the European Communities No L 374 / 19 COUNCIL REGULATION (EEC) No 3759/ 83 of 22 December 1983 allocating catch quotas between Member States for vessels fishing in Faroese waters THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Articles 3 , 4 and 11 thereof, Having regard to the proposal from the Commission , Whereas , in accordance with the procedure provided for by the Fisheries Agreement between the European Economic Community , of the one part , and the Government of Denmark and the Home Government of the Faroe Islands , of the other part , both parties have held consultations concerning their mutual fishing rights for 1984; Whereas as a result of these consultations the two parties have agreed an arrangement for 1984 involving inter alia the allocation of certain catch quotas to Community vessels in the fisheries zone of the Faroe Islands ; Whereas it is the responsibility of the Community to allocate the catch quotas in the fisheries zone of the Faroe Islands among fishermen from the Community ; Whereas , in order to ensure an equitable allocation of available fishing possibilities , these quotas should be allocated among the Member States of the Community ; Whereas information about actual catches should be made available in order to ensure that this allocation is respected , HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 31 December 1984 , catches by vessels flying the flag of a Member State in the waters falling within the fisheries jurisdiction of the Faroe Islands under the arrangement on reciprocal fishing rights for 1984 between the Community and the Faroe Islands shall be limited to the quotas set out in the Annex hereto . Article 2 Member States and captains of fishing vessels flying the flag of a Member State shall , with regard to fishing in the waters referred to in Article 1 , comply with the provisions of Articles 3 to 9 of Council Regulation (EEC) No 2057 / 82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ( 2 ), as amended by Regulation (EEC) No 1729 / 83 ( 3 ). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 January to 31 December 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1983 . For the Council The President C. VAITSOS (') OJ No L 24 , 27 . 1 . 1983 , p. 1 . ( 2 ) OJ No L 220 , 29 . 7 . 1982 , p . 1 . H OJ No L 169 , 28 . 6 . 1983 , p . 14 . No L 374 / 20 Official Journal of the European Communities 31 . 12 . 83 ANNEX Quantities referred to Article 1 (tonnes) Species Quotas Allocations Cod and haddock 1 200 France 145 Germany 25 | United Kingdom 1 030 Saithe 3 500 Belgium token entry Il France 2 200 Germany 450 II Netherlands token entry United Kingdom 850 Redfish 5 100 Belgium token entry Il France 320 Germany 4 725 United Kingdom 55 Ling 500 France 280 United Kingdom 200 Germany 20 Blue ling 4 500 France 2 950 United Kingdom 100 Germany 1 450 Tusk 400 United Kingdom 300 Germany 90 France 10 Blue whiting 25 000 Denmark 11 000 France Germany 3 000 Netherlands J United Kingdom 11 000 Flatfish 660 France 90 Germany 120 United Kingdom 450 Other species 500 France 180 United Kingdom 120 l Germany 200 Mackerel 5 000 Denmark 5 000